CONTINUOUS INVESTMENT AGREEMENT

CONTINUOUS INVESTMENT AGREEMENT (this "AGREEMENT"), dated as of April 16, 2012
by and between MMRGLOBAL, INC. a Delaware corporation (the "Company"), and
Granite State Capital, LLC, a Delaware Limited Liability Company (the
"Investor").

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to fifteen million dollars
($15,000,000) to purchase the Company's Common Stock with .001 par value per
share (the "Common Stock");

WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) under the Securities Act of 1933, as amended (the "1933 Act"), Rule
506 of Regulation D, and the rules and regulations promulgated thereunder,
and/or upon such other exemption from the registration requirements of the 1933
Act as may be available with respect to any or all of the investments in Common
Stock to be made hereunder; and

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto (the "Registration Rights Agreement")
pursuant to which the Company has agreed to provide certain registration rights
under the 1933 Act, and the rules and regulations promulgated thereunder, and
applicable state securities laws.

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

SECTION 1.   DEFINITIONS.

As used in this Agreement, the following terms shall have the following meanings
specified or indicated below, and such meanings shall be equally applicable to
the singular and plural forms of such defined terms.

"1933 Act" shall have the meaning set forth in the recitals of this Agreement.

"1934 Act" shall mean the Securities Exchange Act of 1934, as it may be amended.

"AAA" shall have the meaning specified in Section 11.

"Affiliate" shall have the meaning specified in Section 4(H).

"Agreement" shall mean this Investment Agreement.

"Articles of Incorporation" shall have the meaning specified in Section 3(C).

"By-laws" shall have the meaning specified in Section 3(C).

"CIA"

shall mean Continuous Investment Agreement.



Page 1 of 30

--------------------------------------------------------------------------------



"CIA Period" shall mean the period beginning on and including the Trading Day
immediately following the Effective Date and ending on the earlier to occur of
(i) the date which is thirty-six (36) months from the Effective Date; or (ii)
termination of the Agreement in accordance with Section 8, below.

"Closing" shall have the meaning specified in Section 6(E).

"Closing Date" shall have the meaning specified in Section 6(E).

"Common Stock" shall have the meaning set forth in the recitals of this
Agreement.

"Company" shall have the meaning set forth in the preamble of this Agreement.

"Control" or "Controls" shall have the meaning specified in Section 4(H).

"Draw" shall have the meaning set forth in Section 6(B) hereof.

"Draw Amount" shall have the meaning set forth in Section 6(B) hereof.

"Draw Notice" shall mean a written notice in the form attached hereto as Exhibit
C, sent to the Investor by the Company stating the Draw Amount in U.S. dollars
the Company intends to sell to the Investor pursuant to the terms of the
Agreement and stating the current number of Shares issued and outstanding on
such date.

"Draw Notice Date" shall mean the Trading Day, as set forth below, immediately
following the day on which the Investor receives a Draw Notice, however a Draw
Notice shall be deemed delivered on (a) the Trading Day it is received by
facsimile or email by the Investor if such notice is received prior to noon
Eastern Time, or (b) the immediately succeeding Trading Day if it is received by
facsimile or otherwise after noon Eastern Time on a Trading Day. No Draw Notice
may be deemed delivered on a day that is not a Trading Day.

"Draw Restriction" shall mean the days during the Pricing Period. During this
time, the Company shall not be entitled to deliver another Draw Notice.

"Draw Shares Due" shall have the meaning specified in Section 6(G).

"DTC" shall have the meaning specified in Section 6(E).

"DWAC" shall have the meaning specified in Section 6(E).

"Effective Date" shall mean the date the SEC declares effective under the 1933
Act the Registration Statement covering the Securities.

"CIA Transaction Documents" shall mean this Agreement and the Registration
Rights Agreement.

"FAST" shall have the meaning specified in Section 6(E).

"Indemnities" shall have the meaning specified in Section 10.

"Indemnified Liabilities" shall have the meaning specified in Section 10.

Page 2 of 30

--------------------------------------------------------------------------------



"Indemnitor" shall have the meaning specified in Section 10.

"Investor" shall have the meaning indicated in the preamble of this Agreement.

"Material Adverse Effect" shall have the meaning specified in Section 3(A).

"Maximum Common Stock Issuance" shall have the meaning specified in Section
6(F).

"Open Market Adjustment Amount" shall have the meaning specified in Section
6(G).

"Open Market Share Purchase" shall have the meaning specified in Section 6(G).

"Pricing Period" shall mean the five (5) consecutive Trading Days beginning on
the Draw Notice Date and ending on and including the date that is four (4)
Trading Days after such Draw Notice Date.

"Principal Market" shall mean the Nasdaq Capital Market, the NYSE Amex, the New
York Stock Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market
or the OTC Bulletin Board, whichever is the principal market on which the Common
Stock is listed.

"Prospectus" shall mean the prospectus, preliminary prospectus and supplemental
prospectus used in connection with the Registration Statement.

"Purchase Amount" shall mean the total amount being paid by the Investor on a
particular Closing Date to purchase the Securities.

"Purchase Price" shall mean ninety-five percent (95%) of the lowest daily VWAP
(as defined herein) of the Common Stock during the Pricing Period.

"Registration Rights Agreement" shall have the meaning set forth in the recitals
of this Agreement.

"Registration Statement" means the registration statement of the Company filed
under the 1933 Act covering the resale by the Investor of the Common Stock
issuable hereunder.

"Related Party" shall have the meaning specified in Section 4(H).

"Resolutions" shall have the meaning specified in Section 7(E).

"SEC" shall mean the U.S. Securities & Exchange Commission.

"SEC Documents" shall have the meaning specified in Section 3(F).

"Securities" shall mean the shares of Common Stock issued pursuant to the terms
of the Agreement.

"Shares" shall mean the shares of the Company's Common Stock.

"Subsequent Purchasers" shall have the meaning specified in Section 6(I).

"Subsidiaries" shall have the meaning specified in Section 3(A).

"Suspension Price" shall have the meaning specified in Section 6(C).

Page 3 of 30

--------------------------------------------------------------------------------



"Trading Day" shall mean any day on which the Principal Market for the Common
Stock is open for trading, from the hours of 9:30 am until 4:00 pm Boston Time.

"VWAP" shall mean the volume weighted average price during a Trading Day.

SECTION 2.   INVESTOR'S REPRESENTATIONS, WARRANTIES AND COVENANTS. The Investor
represents and warrants to the Company, and covenants, that:

SOPHISTICATED INVESTOR. The Investor has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (1) evaluating the merits and risks of an investment in the
Securities and making an informed investment decision; (2) protecting its own
interest; and (3) bearing the economic risk of such investment for an indefinite
period of time.

AUTHORIZATION; ENFORCEMENT. The Investor has the requisite power and authority
to enter into and perform this Agreement and the Registration Rights Agreement.
The execution and delivery of the CIA Transaction Documents by the Investor and
the consummation by it of the transactions contemplated hereby and thereby have
been duly and validly authorized by the Investor's general partners and no
further consent or authorization is required by its partners. This Agreement has
been duly and validly authorized, executed and delivered on behalf of the
Investor and is a valid and binding agreement of the Investor enforceable
against the Investor in accordance with its terms, subject as to enforceability
to general principles of equity and to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.

SECTION 9 OF THE 1934 ACT. During the term of this Agreement, the Investor will
comply with the provisions of Section 9 of the 1934 Act, and the rules
promulgated thereunder, with respect to transactions involving the Common Stock.
The Investor agrees not to sell the Company's stock short, either directly or
indirectly through its affiliates, principals or advisors, during the term of
this Agreement.

ACCREDITED INVESTOR. Investor is an "Accredited Investor" as that term is
defined in Rule 501(a) of Regulation D of the 1933 Act.

NO CONFLICTS. The execution, delivery and performance of the Transaction
Documents by the Investor and the consummation by the Investor of the
transactions contemplated hereby and thereby will not (1) result in a violation
of the partnership agreement or other organizational documents of the Investor,
(2) conflict with, or constitute a material default (or an event which with
notice or lapse of time or both would become a material default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, contract, indenture mortgage, indebtedness or instrument
to which the Investor is a party, or to the Investor's knowledge result in a
violation of any law, rule, regulation, order, judgment or decree (including
United States federal and state securities laws and regulations) applicable to
the Investor or by which any property or asset of the Investor is bound or
affected.

NO VIOLATIONS. Except as disclosed in Schedule 3(f), the Investor is not in
violation of any term of, or in default under, the partnership agreement of
other organizational documents of the Investor or any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Investor, except for
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations that would not, individually or in the aggregate, constitute or
reasonably be expected to constitute a material adverse effect on the Investor.

Page 4 of 30

--------------------------------------------------------------------------------



The business of the Investor is not being conducted, and shall not be conducted,
in violation of any law, statute, ordinance, rule, order or regulation of any
governmental authority or agency, regulatory or self-regulatory agency, or
court, except for violations the sanctions for which either, individually or in
the aggregate, would not have or reasonably be expected to have a material
adverse effect on the Investor. Except as specifically contemplated by this
Agreement and as required under the 1933 Act or any securities laws of any
states, to the Investor's knowledge, the Investor is not required to obtain any
consent, authorization, permit or order of, or make any filing or registration
(except the filing of a registration statement as outlined in the Registration
Rights Agreement) with, any court, governmental authority or agency, regulatory
or self-regulatory agency or other third party in order for it to execute,
deliver or perform any of its obligations under, or contemplated by, the CIA
Transaction Documents in accordance with the terms hereof or thereof except for
those consents, authorizations, permits, orders or filings as have been obtained
or effected on or prior to the date hereof and are in full force and effect as
of the date hereof. Except as disclosed in Schedule 3(f), the Investor is
unaware of any facts or circumstances which might give rise to any violation or
default set forth in this Section 2(F).

OPPORTUNITY TO DISCUSS. The Investor has received all materials relating to the
Company's business, finance and operations which it has requested. The Investor
has had an opportunity to discuss the business, management and financial affairs
of the Company with the Company's management.

INVESTMENT PURPOSES. The Investor is purchasing the Securities for its own
account for investment purposes and not with a view towards distribution and
agrees to resell or otherwise dispose of the Securities solely in accordance
with the registration provisions of the 1933 Act (or pursuant to an exemption
from such registration provisions).

NO REGISTRATION AS A DEALER. The Investor is not and will not be required to be
registered as a "dealer" under the 1934 Act, either as a result of its execution
and performance of its obligations under this Agreement or otherwise.

GOOD STANDING. The Investor is a Limited Liability Company, duly organized,
validly existing and in good standing in the state of Delaware.

TAX LIABILITIES. The Investor understands that it is liable for its own tax
liabilities.

SECTION 3.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Except as set forth
in the Schedules attached hereto, or as disclosed in the Company's SEC
Documents, the Company represents and warrants to the Investor that:

ORGANIZATION AND QUALIFICATION. The Company is a corporation duly organized and
validly existing in good standing under the laws of the State of Delaware, USA
and has the requisite corporate power and authorization to own its properties
and to carry on its business as now being conducted. Both the Company and the
companies it owns or controls ("Subsidiaries") are duly qualified to do business
and are in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect. As used in this
Agreement, "Material Adverse Effect" means any material adverse effect on (1)
the properties, assets, operations, results of operations, or financial
condition of the Company and its Subsidiaries, if any, taken as a whole, (2) the
transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or (3) the authority or ability of the
Company to perform its obligations under the CIA Transaction Documents other
than as a result of (a) changes adversely affecting the United States economy
(so long as the Company is not disproportionately affected thereby), (b) changes

Page 5 of 30

--------------------------------------------------------------------------------



adversely affecting the industry in which the Company operates (so long as the
Company is not disproportionately affected thereby), (c) the announcement or
consummation of the transactions contemplated by this Agreement, and (d) changes
in the market price of the Common Stock.

AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.

The Company has the requisite corporate power and authority to enter into and
perform the CIA Transaction Documents, and to perform its obligations
contemplated hereby and thereby.

The execution and delivery of the CIA Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby,
including without limitation the reservation for issuance and the issuance of
the Securities pursuant to this Agreement, have been duly and validly authorized
by the Company's Board of Directors and no further consent or authorization is
required by the Company, its Board of Directors, or its shareholders.

The CIA Transaction Documents have been duly and validly executed and delivered
by the Company.

The CIA Transaction Documents constitute the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors'
rights and remedies.

CAPITALIZATION. As of the date hereof, the authorized capital stock of the
Company consists of 650,000,000 shares of Common Stock with .001 par value per
share, of as of March 14, 2012, 370,150,986 shares were issued and outstanding.
Except as disclosed in the Company's publicly available filings with the SEC:
(1) there are no agreements or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of their securities
under the 1933 Act (except the Registration Rights Agreement); (2) there are no
outstanding securities of the Company or any of its Subsidiaries which contain
any redemption or similar provisions; (3) there are no securities or instruments
containing anti- dilution or similar provisions that will be triggered by the
issuance of the Securities as described in this Agreement; and (4) there is no
dispute as to the classification of any shares of the Company's capital stock.

The Company has furnished to the Investor, or the Investor has had access
through the SEC's EDGAR website to, true and correct copies of the Company's
Articles of Incorporation, as amended and in effect on the date hereof (the
"Articles of Incorporation"), and the Company's By-laws, as in effect on the
date hereof (the "By-laws").

ISSUANCE OF SHARES. The Company has reserved 100,000,000 Shares for issuance
pursuant to this Agreement, which have been duly authorized and reserved for
issuance (subject to adjustment pursuant to the Company's covenant set forth in
Section 4(F) below) pursuant to this Agreement. Upon issuance in accordance with
this Agreement, the Securities will be validly issued, fully paid for and
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof. In the event the Company cannot register a sufficient number of
Shares for issuance pursuant to this Agreement, the Company will use its best
efforts to authorize and reserve for issuance the number of Shares required for
the Company to perform its obligations hereunder as soon as reasonably
practicable.

Page 6 of 30

--------------------------------------------------------------------------------



NO CONFLICTS. The execution, delivery and performance of the CIA Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (I) result in a violation of the
Articles of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
By-laws; or (II) to the Company's knowledge result in a violation of any law,
rule, regulation, order, judgment or decree (including United States federal and
state securities laws and regulations and the rules and regulations of the
Principal Market or principal securities exchange or trading market on which the
Common Stock is traded or listed) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected. Except as disclosed in Schedule 4(e), neither
the Company nor its Subsidiaries is in violation of any term of, or in default
under, the Articles of Incorporation, any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the By-laws or their organizational charter or by-laws, respectively.
The business of the Company and its Subsidiaries is not being conducted, and
shall not be conducted, in violation of any law, statute, ordinance, rule, order
or regulation of any governmental authority or agency, regulatory or
self-regulatory agency, or court, except for possible violations the sanctions
for which either individually or in the aggregate would not have a Material
Adverse Effect. Except as specifically contemplated by this Agreement and as
required under the 1933 Act or any securities laws of any states, to the
Company's knowledge, the Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement as outlined in the Registration Rights
Agreement between the Parties) with, any court, governmental authority or
agency, regulatory or self-regulatory agency or other third party in order for
it to execute, deliver or perform any of its obligations under, or contemplated
by, the CIA Transaction Documents in accordance with the terms hereof or
thereof. All consents, authorizations, permits, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof and are
in full force and effect as of the date hereof. Except as disclosed in Schedule
4(e), the Company and its Subsidiaries are unaware of any facts or circumstances
which might give rise to any violation or default of any of the foregoing. The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and on each of the Closing
Dates and is not aware of any facts which would reasonably lead to delisting of
the Common Stock by the Principal Market in the foreseeable future.

SEC DOCUMENTS; FINANCIAL STATEMENTS. As of the date hereof, the Company has
filed all periodic reports, schedules and, statements required to be filed by it
with the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the "SEC Documents"). The
Company has delivered to the Investor or its representatives, or they have had
access through the SEC's EDGAR website to, true and complete copies of the SEC
Documents. As of their respective filing dates, none of the SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, and audited by a firm that is a member
a member of the Public Companies Accounting Oversight Board ("PCAOB")
consistently applied, during the periods involved (except (I) as may be
otherwise indicated in such financial statements or the notes thereto, or (II)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other written information provided by or on behalf of the
Company to the Investor

Page 7 of 30

--------------------------------------------------------------------------------



which is not included in the SEC Documents, including, without limitation,
information referred to in Section 3(D) of this Agreement, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstance under which they
are or were made, not misleading. Neither the Company nor any of its
Subsidiaries or any of their officers, directors, employees or agents have
provided the Investor with any material, nonpublic information which was not
publicly disclosed prior to the date hereof and any material, nonpublic
information provided to the Investor by the Company or its Subsidiaries or any
of their officers, directors, employees or agents prior to any Closing Date
shall be publicly disclosed by the Company prior to such Closing Date.

ABSENCE OF CERTAIN CHANGES. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
bankruptcy law nor does the Company or its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings.

ABSENCE OF LITIGATION AND/OR REGULATORY PROCEEDINGS. Except as set forth in the
SEC Documents, there is no action, suit, proceeding, inquiry or investigation
before or by any court, public board, government agency, self- regulatory
organization or body pending or, to the knowledge of the executive officers of
Company or any of its Subsidiaries, threatened against or affecting the Company,
the Common Stock or any of the Company's Subsidiaries or any of the Company's or
the Company's Subsidiaries' officers or directors in their capacities as such,
in which an adverse decision could have a Material Adverse Effect.

ACKNOWLEDGMENT REGARDING INVESTOR'S PURCHASE OF SHARES. The Company acknowledges
and agrees that the Investor is acting solely in the capacity of an arm's length
purchaser with respect to the CIA Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the CIA Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its respective representatives or agents in connection with
the CIA Transaction Documents and the transactions contemplated hereby and
thereby is merely incidental to the Investor's purchase of the Securities, and
is not being relied on by the Company. The Company further represents to the
Investor that the Company's decision to enter into the CIA Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives.

NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES. Except as set
forth in the SEC Documents, as of the date hereof, no event, liability,
development or circumstance has occurred or exists, or to the Company's
knowledge is contemplated to occur, with respect to the Company or its
Subsidiaries or their respective business, properties, assets, prospects,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.

EMPLOYEE RELATIONS No executive officer (as defined in Rule 501(f) of the 1933
Act) has notified the Company that such officer intends to leave the Company's
employ or otherwise terminate such officer's employment with the Company.

Page 8 of 30

--------------------------------------------------------------------------------



INTELLECTUAL PROPERTY RIGHTS. The Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted. Except
as set forth in the SEC Documents, none of the Company's trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights necessary to conduct its
business as now or as proposed to be conducted have expired or terminated, or
are expected to expire or terminate within two (2) years from the date of this
Agreement. The Company and its Subsidiaries do not have any knowledge of any
infringement by the Company or its Subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others and, except as set forth in the SEC Documents,
there is no claim, action or proceeding being made or brought against, or to the
Company's knowledge, being threatened against, the Company or its Subsidiaries
regarding